Citation Nr: 0931868	
Decision Date: 08/25/09    Archive Date: 09/02/09

DOCKET NO.  08-36 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUES

1. Entitlement to service connection for degenerative disc 
disease, multilevel disc bulges and myofacial pain syndrome, 
lumbar spine.

2. Entitlement to service connection for cervical spine 
condition.  



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The Veteran had active service from June 1965 to June 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2007 rating decision of the above 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which denied service connection for degenerative disc 
disease, multilevel disc bulges and myofacial pain syndrome, 
lumbar spine; and for a cervical spine condition.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

In his September 2008 substantive appeal (VA Form 9), the 
Veteran indicated he wanted a DRO hearing at San Antonio, 
Texas.  In January 2009, he testified at a hearing at the RO 
before a local hearing officer.  In a May 2009 letter, the RO 
advised the Veteran that his appeal had been certified to the 
Board and that he had 90 days from the date of the letter to 
ask to appear personally before the Board and give testimony.  
Received by the RO in June 2009 was a letter from the Veteran 
in which he requested a videoconference hearing to be held at 
the Frank M. Tejeda VA Outpatient Clinic in San Antonio.  



Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference 
hearing at the RO, before a Veterans Law 
Judge, as the docket permits.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

